—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 17, 1993, which denied claimant’s application for reopening and reconsideration.
We find no abuse of discretion in the Board’s decision to reject claimant’s application to reopen the Board’s prior decision ruling, inter alia, that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed. In any event, substantial evidence supports the Board’s conclusion that claimant’s activities on behalf of a corporation of which he was a 50% stockholder constituted employment under Labor Law § 522. There is also substantial evidence to support the Board’s further finding that claimant made willful misrepresentations in order to obtain benefits.
*923Mercure, J. P., Crew III, Casey, Yesawich Jr. and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.